 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   AMADO VERGARA,                                   Case No. 3:19-cv-00163-LAB-NLS
     Booking #18177136,
12
                                     Plaintiff,       ORDER DISMISSING CIVIL ACTION
13                                                    FOR FAILING TO STATE A CLAIM
                        vs.                           PURSUANT TO 28 U.S.C. §
14
     ESCONDIDO POLICE                                 1915(e)(2) AND § 1915A(b) AND
15   DEPARTMENT; SAN MARCOS                           FOR FAILING TO PROSECUTE IN
     SHERIFFS; JESICA ATKINS; MARK                    COMPLIANCE WITH COURT
16
     WILLIAMS,                                        ORDER REQUIRING AMENDMENT
17
                                 Defendants.
18
19         Amado Vergara (“Plaintiff”), while detained at the San Diego Central Jail, and
20   proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983 on
21   January 24, 2019. (See Compl., ECF No. 1.) Plaintiff claimed the Escondido Police
22   Department, San Marcos Sheriffs, and two private citizens violated his Fourth and
23   Fifth Amendment rights during March, April, and May 2018 San Diego County
24   Superior Court criminal proceedings involving the violation of an allegedly expired
25   restraining order against him and false charges of child abduction. (Id. at 1-4.)
26   I.    Procedural History
27         On May 7, 2019, the Court granted Plaintiff leave to proceed in forma
28   pauperis, but dismissed his Complaint for failing to state any claim upon which
                                                  1
                                                                        3:19-cv-00163-LAB-NLS
 1   relief could be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b). (See
 2   ECF No. 5.) Plaintiff was advised of his pleading deficiencies, and granted 45 days
 3   leave in which to file an Amended Complaint that fixed them. (Id. at 5-10.) Plaintiff
 4   was also cautioned, however, that if he failed to file an Amended Complaint that
 5   cured his pleading defects, the Court would dismiss his case. (Id. at 11, citing Lira
 6   v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take
 7   advantage of the opportunity to fix his complaint, a district court may convert the
 8   dismissal of the complaint into a dismissal of the entire action.”)).
 9         Plaintiff’s Amended Complaint was due on or before June 21, 2019, and
10   more than two months have passed since the Court issued its May 7, 2019 Order.
11   But to date, Plaintiff has not filed an Amended Complaint, and has not requested
12   an extension of time in which to do so. “The failure of the plaintiff eventually to
13   respond to the court’s ultimatum–either by amending the complaint or by indicating
14   to the court that [he] will not do so–is properly met with the sanction of a Rule 41(b)
15   dismissal.” Edwards v. Marin Park, 356 F.3d 1058, 1065 (9th Cir. 2004).
16   II.   Conclusion and Order
17         Accordingly, the Court DISMISSES this civil action in its entirety without
18   prejudice based on Plaintiff’s failure to state a claim upon which § 1983 relief can
19   be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1), and his
20   failure to prosecute pursuant to Fed. R. Civ. P. 41(b) in compliance with the Court’s
21   May 7, 2019 Order.
22         The Court further CERTIFIES that an IFP appeal would not be taken in good
23   faith pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final
24   judgment of dismissal and close the file.
25         IT IS SO ORDERED
26   Dated: July 8, 2019                  _________________________________
                                          Hon. Larry Alan Burns
27
                                          Chief United States District Judge
28
                                                 2
                                                                         3:19-cv-00163-LAB-NLS
